Citation Nr: 9900510	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veterans DD Form 214 shows active military service from 
June 1970 to February 1974, and one year, ten months and two 
days of prior service.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision of June 1996 from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.


REMAND

The veteran contends, in essence that he is entitled to 
service connection for PTSD.  He specifically alleges that he 
was exposed to combat stressors while serving during the 
Vietnam War and subsequently developed PTSD.

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a video 
conference hearing before the Board, to be held at the RO.  
The veteran was afforded a hearing before a hearing officer 
at the RO in May 1997.  However, the veteran was also 
notified of his right to have a hearing before the Board in a 
written document that informed him of his options.  

He checked off the box indicating that he desired a 
videoconference hearing before the Board at the RO, signed 
and dated the document on May 20, 1997.  There is no record 
indicating that such a hearing was held, nor indicating that 
the veteran withdrew this hearing request.  

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veterans 
request to schedule the veteran for a 
videoconference hearing before a Member 
of the Board at the RO.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
